CAMPBELL, Judge.
Defendant’s appeal is directed to the court’s failure to grant judgment of nonsuit at the close of all the evidence. How*287ever, viewing the evidence in the light most favorable to the State, we feel that the evidence is sufficient to be submitted to the jury.
G.S. 20-179 (b) (4) provides that “Any violation of the restrictive driving privileges . . . shall constitute the offense of driving while license has been revoked as set forth in G.S. 20-28.” In order to convict a person of a violation of G.S. 20-28 such person must have: (1) operated a motor vehicle; (2) on a public highway; and (3) while his operator’s license or operating privilege was lawfully suspended or revoked (or in violation of a restrictive driving privilege, G.S. 20-179 (b) (4)). State v. Newborn, 11 N.C. App. 292, 181 S.E. 2d 214 (1971).
Knowledge or intent is not a pa,rt of the crime as set out in the statute. A person has no right to drive upon the highways after his driving privilege has been revoked, and it makes no difference what the person’s intentions are in so doing. State v. Teasley, 9 N.C. App. 477, 176 S.E. 2d 838 (1970); State v. Tharrington, 1 N.C. App. 608, 162 S.E. 2d 140 (1968).
Further, G.S. 20-179 (b) (4) speaks of “any violation,” not just knowing or wilful violations of the conditions of a restrictive driving privilege. Therefore, if the defendant was not “at work” when he drove the automobile on 15 May 1971 while his restrictive driving privilege was effective, then he is guilty of violation of G.S. 20-28 regardless of his intent, or whether he thought he was “at work.” The doing of the act itself is the crime, not the intent with which it was done.
The restrictive driving privilege which defendant had was for a “truck” and the fact that the truck at the station was inoperable did not extend the privilege to the substitute automobile.
According to the State’s evidence the defendant’s employer closed his business to the public at 9:30 p.m. and he did not reopen it. Further, the employer did not direct defendant to drive the station automobile that night to help anyone start an automobile. The evidence viewed in the light most favorabe to the State tends to show that at 1:15 a.m. on 15 May 1971 the defendant drove a motor vehicle on the public highway of North Carolina while not “at work,” in the course of his employer’s *288business and not under any of the other restrictive provisions. The evidence of the violation was sufficient to go to the jury.
No error.
Judges Parker and Hedrick concur.